          Case 7:15-cr-00570-KMK Document 213-1 Filed 04/19/21 Page 1 of 1
           Case 7:15-cr-00570-KMK Document 215 Filed 04/19/21 Page 1 of 1

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x
 UNITED STATES OF AMERICA,

          -against-                                                    15 Cr. 570 (KMK)

 TYRONE McCALLUM,                                                        ORDER

                  Defendant
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _x

 Honorable Kenneth M. Karas, United States District Court Judge:

          The Defendant, TYRONE McCALLUM, (DIN: 13A3891), currently an inmate at

 Green Haven Correctional Facility, a New York State prison, will be filing a re-sentencing

 submission in the above-captioned matter, pursuant to United States v. Davis, 139 S. Ct. 2319

 (2019), in which certain inmate records maintained by Green Haven Conectional Facility may

 be cited for support therein;

         It is therefore hereby ORDERED that Green Haven Correctional Facility release to

Defendant's counsel ofrecord, HowardE. Tanner, Esq., within ten (10) business days of this

Order:

       All defendant/inmate TYRONE McCALLUM's disciplinary and academic/vocational
records from the time he entered into their custody and any other such records from any
other state or federal detention facility in their possession.




SO ORDERED:


                                                            Honorable Kenneth M. Karas
                                                            United States District Judge, SDNY

Dated: April 19 , 2021
White Plains, New York
